DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5-10, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1, 2, and 5, the prior art does not disclose or reasonably suggest a method as required by the claims, specifically wherein each layer of the one or more adjacent and discrete SION layers is configured to have a stress having a magnitude less than or equal to 20 MPa, in combination with the remaining limitations of the claims.
The most applicable prior art, Tseng et al (US 2014/0003765 A1), addressed in the Office Action mailed 4/21/22, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claims 6-10, 21-24, and 27, the prior art does not disclose or reasonably suggest a method as required by the claims, specifically wherein each layer of the one or more adjacent and discrete SiON layers is configured to have a stress having a magnitude less than or equal to 20 MPa, in combination with the remaining limitations of the claims.
The most applicable prior art, Tseng et al (US 2014/0003765 A1), addressed in the Office Action mailed 4/21/22, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claims 25, 26, and 28, the prior art does not disclose or reasonably suggest a method as required by the claims, specifically wherein each layer of the adjacent and discrete SION layers comprises a level of impurity, a level of homogeneity, or a level of uniformity to provide a waveguide having an optical loss less than or equal to 1 dB/cm, in combination with the remaining limitations of the claims.
The most applicable prior art, Tseng et al (US 2014/0003765 A1), addressed in the Office Action mailed 4/21/22, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claim 29, the prior art does not disclose or reasonably suggest a method as required by the claims, specifically wherein each layer of the adjacent and discrete SION layers comprises a level of impurity, a level of homogeneity, or a level of uniformity to provide a waveguide having an optical loss less than or equal to 1 dB/cm, in combination with the remaining limitations of the claims.
The most applicable prior art, Tseng et al (US 2014/0003765 A1), addressed in the Office Action mailed 4/21/22, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        8/4/22